Title: To Thomas Jefferson from John Pope, 9 December 1807
From: Pope, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Dec. 9th 1807—
                        
                        I beg leave to send you enclosed for your perusal two letters which I have received relative to the
                            appointment of a commissioner in Louisiana—I have received two other letters from Gentlemen of kentucky of high
                            respectability recommending Mr Garrard to Your notice—I was acquainted with Mr Garrard some few years since & can
                            give you any information respecting him, which you may request—I have the honor to be very respectfully, yours &c
                        
                            John Pope
                            
                        
                    